Citation Nr: 0127685	
Decision Date: 12/27/01    Archive Date: 01/03/02

DOCKET NO.  97-28 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a mental disorder 
as secondary to service-connected residuals of head trauma.

2.  Evaluation of posttraumatic headaches, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for chondromalacia 
of the left knee with degenerative joint disease, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for chondromalacia 
of the right knee with degenerative joint disease, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Clayte Binion III, Attorney


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
December 1976.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In an October 2000 decision, the Board denied the veteran's 
claim for service connection for a mental disorder as 
secondary to service-connected residuals of head trauma on 
the basis that the veteran had not submitted a well grounded 
claim; denied the veteran's claims for increased evaluations 
for his left and right knee disabilities; and remanded the 
issue of evaluation of the veteran's posttraumatic headache 
to the RO for issuance of a Statement of the Case (SOC).  The 
veteran appealed the case the United States Court of Appeals 
for Veterans Claims (Court).  The Secretary of VA filed an 
unopposed motion to remand the case to the Board.  In an 
April 2001 order, the Court granted the Secretary's motion 
for Remand and vacated the Board's October 2000 decision.

Subsequently, the RO, in May 2001, issued a SOC on the issue 
of evaluation of posttraumatic headaches.  A substantive 
appeal on this issue was received in May 2001.  Additionally, 
in July 2001, the RO issued a rating decision on the knee 
issues.


REMAND

The Secretary, in his Motion for Remand that was granted by 
the Court, stated that the provisions of VCAA as to 
notification and duty to assist were applicable to this case 
under the holding in Holliday v. Principi, 14 Vet. App. 280 
(2001).  The Board observes that the RO readjudicated the 
issues of entitlement to increased evaluations for 
chondromalacia of the left and right knees and addressed the 
issue of evaluation of posttraumatic headaches.  However, the 
veteran's attorney, in a September 2001 letter, requested 
that the veteran's case be Remanded for application of VCAA 
as set forth in Holliday as well as to prevent prejudices as 
noted in Bernard v. Brown, 4 Vet. App. 384 (1993).  

As indicated above, there was a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); recently published 
regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159), 
promulgated pursuant to the enabling statute.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, in 
light of the above as well as the veteran's attorney's 
argument, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The RO should advise the veteran of 
the type of information/evidence necessary to substantiate 
his case and request whether the veteran has received any 
medical treatment, either VA or private, which is not of 
record.  VA's duty to assist the veteran includes obtaining 
recent medical records.  Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5103A (West Supp. 2001).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should ask the veteran whether 
he has received any medical treatment, 
either VA or private, subsequent to 
August 1999, not including the July 2001 
examinations.  If so, the RO should 
obtain the appropriate authorization and 
request copies of such records.

3.  Thereafter, the RO should readjudicate 
these claims.  Specifically, the RO should 
consider and explain the (in)applicability 
of Diagnostic Code 8100 to the veteran's 
headache disorder.  If the benefits sought 
on appeal remains denied, the veteran and 
his representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




